Detailed Office Action
The communication dated 10/3/2022 has been entered and fully considered.
Claims 1-15 are pending with claims 14 and 15 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/3/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “meta” in lines 10 and 17 should be “metal”.   Appropriate correction is required.
Allowable Subject Matter
Claims 5, 6, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the specific extractants capable of performing the first extraction step.  At the EPO the applicant amended the claims to include the first extractant being an ethanol water mixture and canceled dependent claims 4 and 5.  The applicant successfully argued that temperature was not a critical feature.  
Claims 2-13 depend from claim 1 and are similarly rejected.
Claim 3 recites the limitation "a first extraction solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This should be “the first extraction solvent”.
Regarding claims 5, 9, 11, and 13 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation 35:65 to 100:0, and the claim also recites 60:40 to 99.0:1.0 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 9 recites the broad recitation 30 to 90 degrees C, and the claim also recites 40 to 80 degrees C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,260,818 SHIN et al., hereinafter SHIN in view of Selected Grass Plants as Biomass Fuels and Raw Materials for Papermaking, Part II. Pulp and Paper by DANIELEWICZ, hereinafter DANIEL.
	As for claims 1, 7, 8, and 13, SHIN discloses a multistage lignocellulose extraction process [abstract, Figure 1].
SHIN provides a lignocellulose and treats it with a first extraction solvent, water [col. 4 lines 5-15].  SHIN extract put a first residue and a first extract [see examiner labeled Figure 1].
Subsequently SHIN discloses adding a second extraction solvent, aqueous NaOH [col. 4 lines 45-50 and 57-62.  The NaOH is present in a concentration of 0.1 to 5% [col. 4 lines 60-65].  
50 g NaOH / 1000 grams solution * mole NaOH/ 40 grams NaOH = about 1.25 M 
1 g NaOH/1000 grams solution * mole NaOH/40 grams NaOH = about 0.025 M
This is equivalent to a range of about 0.025-1.25 Molar which overlaps the claimed range.  The Examiner notes differences in temperature will affect Molarity.  Further, increases NaOH will increase the density of the solution over 1.  However, these differences will be less than 10%.
SHIN then performs a second extraction forming a second residue and a second extract [ see examiner labeled Figure 1]. 
SHIN then takes the second residue and exposes it to kraft cooking [col. 6 lines 20-30, Figure 1 (50)].  Kraft cooking comprises the alkali NaOH.  This extracts lignin out of the lignocellulose leaving a third residue comprising cellulose and a third extract comprising lignin [see examiner labeled Figure 1].
	SHIN discloses the use of wood for lignocellulose in the pulping treatment not miscanthus.  SHIN discloses the use of white liquor (a kraft cooking chemical which comprises NaOH and Na2S) [Figure 1 (50), col. 6 lines 40-45].  SHIN also does not disclose the Molarity of the NaOH used during the third stage.  
DANIEL discloses that Miscanthus can be used with kraft pulping [abstract].  DANIIEL discloses that it produces pulps similar to wood [abstract].
DANIEL discloses an Active alkali of 18.6% for Miscanthus stems with a 25% sulfidity but does not disclose the Molarity of the solution used.  However, differences in concentration will not typically support non-obviousness absent evidence of unexpected results [see e.g. MPEP 2144.04 (I).  The Molarity of the solution of the instant claim cannot have a critical effect because the applicant never claims the amount of miscanthus present.  That is 1 gram of Miscanthus with a 2.5 M NaOH solution will have a very different effect than 1000 grams Miscanthus is the same volume of NaOH solution.
	At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the wood of SHIN with the miscanthus stalks of DANIEL.  The person of ordinary skill in the art would be motivated to do so to have an alternate source of fibers that can be used to produce both pulp and paper as suggested by DANIEL [pg. 8561 conclusions].  The person of ordinary skill in the art would expect success as both SHIN and DANIEL use kraft cooking and DANIEL states that Miscanthus actually has a higher susceptibility to kraft chemicals than wood.

    PNG
    media_image1.png
    708
    687
    media_image1.png
    Greyscale



	As for claim 2, DANIEL discloses Miscanthus x giganteus [pg. 8553 Fibrous Raw Materials].
As for claim 3, SHIN discloses a temperature of for the first extraction hydrolysis process of less than 150 degrees C when acids are used [col. 4 lines 10-15] which overlaps with the claimed range.  Further, the person of ordinary skill in the art recognizes that time and temperature can be optimized with decreased temperature and increased time.
As for claim 4, SHIN discloses hydrolysis which meets the “water” limitation [col. 1 lines 26-40].
As for claim 9, SHIN discloses that the washing after the hydrolysis stage (i.e. the second claimed stage) is 10 to 70 degrees C which overlaps the instant claimed range [col. 4 lines 45-50].
As for claim 10, SHIN discloses that some extracted hydrolysate (130) can be added to the second extract [Figure 1] 
Conclusion








.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748